[Cite as State v. Farley, 2013-Ohio-5517.]


                                        COURT OF APPEALS
                                    MUSKINGUM COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT



STATE OF OHIO                                     JUDGES:
                                                  Hon. Sheila G. Farmer, P. J.
        Plaintiff-Appellee                        Hon. John W. Wise, J.
                                                  Hon. Patricia A. Delaney, J.
-vs-
                                                  Case Nos. CT2013-0026 and
DONNA FARLEY                                                CT2013-0029

        Defendant-Appellant                       OPINION




CHARACTER OF PROCEEDING:                       Criminal Appeal from the County Court,
                                               Case Nos. CRB 1300218 and CRB
                                               1300091

JUDGMENT:                                      Affirmed



DATE OF JUDGMENT ENTRY:                        December 16, 2013



APPEARANCES:

For Plaintiff-Appellee                         For Defendant-Appellant

D. MICHAEL HADDOX                              DONNA FARLEY
PROSECUTING ATTORNEY                           7811 Poverty Ridge
27 North Fifth Street, Suite 2                 Blue Rock, Ohio 43720
Zanesville, Ohio 43701
Muskingum County, Case No. CT2013-0026 and CT2013-0029                                     2

Wise, J.

       {¶1}   Appellant Donna Farley appeals her conviction and sentence on multiple

counts of Dog at Large, entered in the Muskingum County Court following a plea of no

contest.

       {¶2}   Appellee is the State of Ohio.

                            STATEMENTS OF FACTS AND CASE

       {¶3}   On January 31, 2013, Defendant-Appellant Donna J. Farley was charged

with nine (9) counts of Dog at Large, in violation of R.C. §955.22. (See CRB 1300091).

       {¶4}   Appellant was arraigned on February 13, 2013, at which time she entered

a plea of No Contest, and the case was scheduled for sentencing August 20, 2013.

       {¶5}   Subsequently, on March 13, 2013, Appellant was charged with five (5)

new counts of Dog at Large, in violation of R.C. §955.22. (See CRB 1300218).

       {¶6}   On April 22, 2013, Appellant appeared for trial. Prior to trial, Appellant

engaged in a dialogue with the trial court, arguing that certain Uniform Commercial

Code (UCC) resolutions stripped the trial court of jurisdiction over her.

       {¶7}   The trial court treated Appellant’s arguments as a motion challenging the

court’s jurisdiction over her and denied the motion. Appellant then proceeded to enter a

plea of No Contest. The trial court found Appellant guilty and sentenced her in both

cases to fines and costs on each count.

       {¶8}   Appellant now appeals, setting forth the following Assignment of Error:

                                   ASSIGNMENT OF ERROR

       {¶9}   “I. APPELLANT'S CONVICTION OF DOG AT LARGE R.C.955.22 (14

COUNTS) WAS IN VIOLATION OF THE NEW, LEGAL, LAWFUL AND UNREBUTTED
Muskingum County, Case Nos. CT2013-0026 and CT2013-0029                                       3


UCC FILINGS (UNIFORM COMMERCIAL CODE) THAT HAVE CANCELLED

GOVERNMENT CHARTERS.”

                                                 I.

       {¶10} In her sole Assignment of Error, Appellant argues that the trial court did

not have jurisdiction over her in this matter. We disagree.

       {¶11} In her pro se brief, Appellant maintains that she “never gave her consent

to be governed.” Appellant cites to a blank, five-page document captioned “Courtesy

Notice” which appears to be the product of “The One People’s Public Trust”. Appellant

argues that such document provided the trial court with information of “the new legal,

lawful and unrebutted landscape ushered in last year with the UCC filings”.

       {¶12} We note that similar “sovereign citizen” arguments have been raised in

various federal court actions by pro se litigants, albeit unsuccessfully. See, e.g., United

States v. Benabe, 654 F.3d 753, 767 (7th Cir.2011) (“Regardless of an individual's

claimed status of descent, be it as a ‘sovereign citizen,’ a ‘secured-party creditor,’ or a

‘flesh-and-blood human being,’ that person is not beyond the jurisdiction of the courts”).

       {¶13} Furthermore, “the U.C.C. has no bearing on criminal subject matter

jurisdiction.” United States v. Mitchell, 405 F. Supp. 2d 602 (D.Md.2005). See also Van

Hazel v. Luoma, E.D.Mich. No. 05–CV–73401–DT (Oct. 27, 2005) (noting that other

courts have rejected similar jurisdictional claims as frivolous, and holding that “Petitioner

cannot divest the State of Michigan of jurisdiction to prosecute him of a criminal offense

simply by declaring a security interest in himself pursuant to the Uniform Commercial

Code”).
Muskingum County, Case Nos. CT2013-0026 and CT2013-0029                                   4


       {¶14} Upon review, we find no legal authority to support Appellant’s arguments

and find the trial court did not err in dismissing her motion and entering a finding of

guilty upon her pleas of no contest.

       {¶15} For the foregoing reasons, the judgment of the County Court of

Muskingum County, Ohio, is affirmed.


By: Wise, J.

Farmer, P. J., and

Delaney, J., concur.



                                              ___________________________________
                                              HON. JOHN W. WISE


                                              ___________________________________
                                              HON. SHEILA G. FARMER


                                              ___________________________________
                                              HON. PATRICIA A. DELANEY

JWW/d 1118
Muskingum County, Case No. CT2013-0026 and CT2013-0029                          5


          IN THE COURT OF APPEALS FOR MUSKINGUM COUNTY, OHIO
                        FIFTH APPELLATE DISTRICT




STATE OF OHIO                             :
                                          :
       Plaintiff-Appellee                 :
                                          :
-vs-                                      :         JUDGMENT ENTRY
                                          :
DONNA FARLEY                              :
                                          :
       Defendant-Appellant                :         Case Nos. CT2013-0026 and
                                          :                   CT2013-0029




       For the reasons stated in our accompanying Memorandum-Opinion, the

judgment of the County Court of Muskingum County, Ohio, is affirmed.

       Costs assessed to Appellant.




                                          ___________________________________
                                          HON. JOHN W. WISE


                                          ___________________________________
                                          HON. SHEILA G. FARMER


                                          ___________________________________
                                          HON. PATRICIA A. DELANEY